
	
		II
		Calendar No. 531
		111th CONGRESS
		2d Session
		S. 2722
		[Report No. 111–261]
		IN THE SENATE OF THE UNITED STATES
		
			November 3, 2009
			Mr. Barrasso (for
			 himself and Mr. Enzi) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			August 5, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  special resource study to determine the suitability and feasibility of adding
		  the Heart Mountain Relocation Center, in the State of Wyoming, as a unit of the
		  National Park System. 
	
	
		1.Short titleThis Act may be cited as the
			 Heart Mountain Relocation Center Study
			 Act of 2009.
		2.Special resource
			 study
			(a)StudyThe Secretary of the Interior shall conduct
			 a special resource study of the Heart Mountain Relocation Center, in Park
			 County, Wyoming.
			(b)ContentsIn
			 conducting the study under subsection (a), the Secretary shall—
				(1)evaluate the
			 national significance of the Heart Mountain Relocation Center and surrounding
			 area;
				(2)determine the
			 suitability and feasibility of designating the Heart Mountain Relocation Center
			 as a unit of the National Park System;
				(3)consider other
			 alternatives for preservation, protection, and interpretation of the site by
			 Federal, State, or local governmental entities, or private and nonprofit
			 organizations;
				(4)identify cost
			 estimates for any Federal acquisition, development, interpretation, operation,
			 and maintenance associated with the alternatives;
				(5)identify any potential impacts of
			 designation of the site as a unit of the National Park System on private
			 landowners; and
				(6)consult with
			 interested Federal, State, or local governmental entities, federally recognized
			 Indian tribes, private and nonprofit organizations, owners of private property
			 that may be affected by any such designation, or any other interested
			 individuals.
				(c)Applicable
			 lawThe study required under subsection (a) shall be conducted in
			 accordance with section 8 of Public Law 91–383 (16 U.S.C. 1a–5).
			(d)ReportNot
			 later than 3 years after the date on which funds are first made available for
			 the study under subsection (a), the Secretary shall submit to the Committee on
			 Natural Resources of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate a report containing the results of the
			 study and any conclusions and recommendations of the Secretary.
			
	
		August 5, 2010
		Reported without amendment
	
